DISMISSED and Opinion Filed March 3, 2020




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01330-CV

                          IN RE BILLY JOE CAMPBELL, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                             MEMORANDUM OPINION
                         Before Justices Bridges, Osborne, and Carlyle
                                  Opinion by Justice Bridges
          In this original proceeding, Billy Joe Campbell filed a petition for writ of mandamus

requesting the Court compel the trial court to rule on his “Motion Requesting for District Clerk

and Reporter’s Records on Loan.” The real party in interest has filed a response showing the trial

court issued an order on February 11, 2020 denying relator’s motion.

       The trial court’s ruling on the motion renders relator’s petition moot and deprives the Court

of subject matter jurisdiction. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014)

(orig. proceeding); Harlow Land Co., Ltd. v. City of Melissa, 314 S.W.3d 713, 716 (Tex. App.—

Dallas 2010, no pet.).

       Accordingly, we dismiss relator’s petition for writ of mandamus.



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
191330F.P05                                       JUSTICE